



smallhiresa78.jpg [smallhiresa78.jpg]
2018 Brunswick Performance Plan (BPP)
All Other Participants
Summary Terms and Conditions


Purpose
Reward achievement of annual goals
Eligibility
Key managers identified on an individual basis.
Performance Period
2018 fiscal year.
Performance Measures
Bonuses based 100% on achievement against the following financial measures as of
the end of the performance period.


* For Corporate-level employees,
* 25% based on Earnings Per Share (EPS (ex. items)),
* 25% based on overall Brunswick Free Cash Flow (“FCF”),
* 16.67% based on Mercury Marine Earnings Before Interest and Taxes (EBIT),
* 16.67% based on Boat Group EBIT, and
* 16.67% based on Life Fitness EBIT


* For Division participants,
* 25% based on EPS (ex. items),
* 25% based on overall Brunswick FCF, and
* 50% based on applicable division EBIT


FCF is consistent with external reporting definition.


FCF, EPS (ex. items) and EBIT from continuing operations results for the year
will be adjusted for:
* Restructuring, exit, integration, and impairment costs (including debt
issuance and extinguishment costs) and associated savings - variance from
budget;
* Acquisition/sale of “strategic” assets (e.g., transformational or material
acquisitions) not contemplated in the budget;
* Impact of any “unusual in nature” or “infrequently occurring” charges or
impacts related to changes in accounting principles;
* Impact of unplanned financing arrangements (including debt issuance,
off-balance sheet and factoring);
* Cash taxes - variance from budget;
* Pension contributions - variances from budget;
* Pension liability settlement or plan amendment related charges;
* Impact of change in tax law or rates - variance from budget;
* Executive deferred compensation payouts not included in the budget; and
* Unusual tax items (i.e., FIN 48, Discrete Tax Items, Valuation Allowance
Reversals, etc.).


Performance results may be adjusted, as appropriate, for extraordinary or
unanticipated items.


The Human Resources and Compensation Committee will determine the applicable
performance goals and the bonuses payable upon attainment of such goals.


Notwithstanding the above, no award shall be payable unless the blended
performance metrics above are attained at a level that is at least 25% of the
target payout level, as certified by the Human Resources and Compensation
Committee.






--------------------------------------------------------------------------------





Funding Review and Approval
The following steps will be taken to review and approve funding:


* CFO will review performance to evaluate required accruals;
* CEO will review performance at end of performance period and recommend bonuses
to the Human Resources and Compensation Committee as appropriate; and
* Human Resources and Compensation Committee will review and approve bonuses as
deemed appropriate.
Individual Awards
Individual awards will be determined on a discretionary basis using overall
approved funding, evaluation of individual performance for the performance
period, target incentives as a percentage of salary and covered salary (actual
paid for year). In no case shall an award exceed 200% of an individual’s target
incentive opportunity.
Individuals must be employed at the end of the performance period to be eligible
for an award, with ultimate payout at the discretion of the Human Resources and
Compensation Committee. Those employees whose employment terminates due to
death, permanent and total disability, or as a result of restructuring
activities or plant shutdown will be eligible to receive individual awards at
the discretion of the CEO and Chief Human Resources Officer. In addition, if an
employee retires later than June 30th of the performance period and after either
the sum of the employee’s age and years of continuous service from his or her
latest hire date equals 70 or more or the employee’s age is 62 or more, then,
subject to prior approval by the Vice President and Chief Human Resources
Officer or, in the case of the Corporation’s executive officers, the Human
Resources and Compensation Committee, in its sole discretion, such employee may
be eligible for a prorated payout, based on the number of days of employment in
the performance period completed prior to the date of retirement. Any awards
payable in the event of termination due to death, permanent disability, as a
result of restructuring activities or plant shutdown, or retirement shall be
subject to the achievement of the applicable performance conditions and shall be
paid as specified under "Timing and Form of Award Payments."
Timing and Form of Award Payments
In 2019, after financial results are confirmed and appropriate approvals are
obtained; provided, however, that any such award shall be paid to U.S.-based
employees no later than March 15, 2019. Payment may be made in cash, shares of
Brunswick common stock granted under the Brunswick Corporation 2014 Stock
Incentive Plan, a combination of cash or stock, or an alternate form of equity,
as determined by the Human Resources and Compensation Committee.
Claw Back
The Human Resources and Compensation Committee will evaluate the facts and
circumstances of any restatement of earnings due to fraud or intentional
misconduct that results in material noncompliance with any financial reporting
requirement and, in its sole discretion, may require the repayment of all or a
portion of bonus awards from individual(s) responsible for the restatement and
others assigned to salary grade 21 and above, including senior executives, as
deemed appropriate by the Human Resources and Compensation Committee. In
addition, bonus awards shall be subject to forfeiture, recovery by Brunswick or
other action pursuant to any other clawback or recoupment policy which Brunswick
may adopt from time to time, including without limitation any such policy which
Brunswick may be required to adopt under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.
Additional Terms & Conditions
Payment of any bonus is in the sole discretion of the Human Resources and
Compensation Committee. The Human Resources and Compensation Committee may
modify, revise, discontinue, cancel or terminate this plan or any payments
associated with this plan at any time, without notice.





Nothing contained in these materials constitutes or is intended to create a
promise of an individual incentive award or a contract of continued employment.
Employment is at-will and may be terminated by either the employee or Brunswick
for any reason at any time.





